Order entered July 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00805-CV

                     IN RE GEICO INDEMNITY COMPANY, Relator

                  Original Proceeding from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. cc-14-02324-A

                                           ORDER
               Before Chief Justice Wright, Justice Bridges and Justice Stoddart

       Before the Court is relator’s Emergency Motion for Temporary Relief, filed July 2, 2015,

in which the relator requests that the Court stay the trial court’s order requiring relator to

“produce a privilege log with reference to the Interrogatories and Requests for Production

previously served . . . on or before 5:00 p.m., on July 1, 2015” and stay all further trial court

proceedings until the Court determines the merits of the petition for writ of mandamus. We

DENY the motion. The petition for writ of mandamus remains pending before the Court.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE